TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2015



                                      NO. 03-14-00181-CV


               Furie Petroleum Co., LLC; Furie Operating Alaska, LLC;
 Cornucopia Oil & Gas Co., LLC f/k/a Escopeta Oil of Alaska; and Kay Rieck, Appellants

                                                 v.

                               Ben Barnes Group, L.P., Appellee




           APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
            REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on March 5, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the order. Therefore, the Court reverses the trial court’s interlocutory order denying appellant

Rieck’s special appearance and renders judgment dismissing appellee’s claims against appellant

Rieck. Appellee shall pay all costs relating to this appeal, both in this Court and the court below.